Citation Nr: 0025112	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  94-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a permanent and total rating for pension 
purposes.

2.  Entitlement to a temporary total rating based on 
hospitalization in November and December 1997.

3.  Entitlement to a determination of an initial rating for 
cephalgia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1992, February 1997, and 
January 1998 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, that granted 
service connection for cephalgia and assigned a 
noncompensable evaluation, denied a permanent and total 
disability rating for pension purposes, and denied a 
temporary total rating based upon hospitalization in November 
and December 1997, respectively.  A January 1997 RO decision 
granted a 30 percent evaluation for cephalgia, effective 
September 12, 1991, the day following the veteran's discharge 
from active service.

The Board remanded the appeal in August 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal with respect to the issue of 
entitlement to a permanent and total rating for pension 
purposes has been obtained.

2.  The veteran was born in December 1968, has reported a 
10th grade education, a GED, and an unemployment history 
since 1991.

3.  The veteran's permanent disabilities include cephalgia, 
evaluated as 30 percent disabling and schizophrenia, 
evaluated at 70 percent disabling.  The combined rating for 
the veteran's disabilities is 80 percent.

4.  The veteran's disabilities preclude him from engaging in 
substantially gainful employment, consistent with his age, 
education, and occupational history.


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice-
connected pension purposes have been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17, and Part 4, 
Diagnostic Codes 8100, 9204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
While the record does not indicate that the veteran has been 
afforded a VA examination with respect to his psychiatric 
disorder, treatment records, including reports relating to 
hospitalizations have been obtained.  The veteran has also 
requested a hearing before a member of the Board at the RO.  
However, in light of the Board's decision with respect to 
this issue, the veteran is not prejudiced by the failure to 
afford him a VA examination or to afford him a hearing before 
a member of the Board prior to the decision on this issue.  
Therefore, the Board is satisfied that all available relevant 
facts that need to be obtained have been properly developed 
and that no further assistance to the veteran is required to 
comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a), with respect to the issue of 
entitlement to a total and permanent rating for pension 
purposes.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (1999).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first is to establish that the veteran has 
a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by providing that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17).  Under this analysis, if there is 
only one such disability, it must be ratable as 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable as 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, or other related factors.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).

The RO has evaluated the veteran's cephalgia as 30 percent 
disabling.

A December 1993 Social Security Administration determination 
reflects that the veteran was found to be unemployable due to 
substance abuse and a personality disorder.

A VA hospital discharge summary, relating to a period of 
hospitalization in April and May 1997, reflects diagnoses 
that include continuous chemical dependence and schizophrenia 
in remission.  The veteran's Global Assessment of Functioning 
(GAF) was indicated to be 60.  The summary reflects that the 
veteran was taking medication for hallucinations.  An August 
1997 VA treatment record reflects that the veteran had 
homicidal ideation against his father.  A VA hospital 
discharge summary reflects that the veteran was hospitalized 
in November and December 1997 with diagnoses that include 
continuous polysubstance dependency, substance-induced mood 
disorder, antisocial borderline personality disorder, and 
migraine headaches by history.  The veteran's GAF was 
indicated to be 70/65.

An October 1996 VA treatment record reflects that the veteran 
was then not suitable for competitive employment.  He needed 
followup with day treatment on a regular basis for maximum 
stability.

A February 1998 VA hospital discharge summary reflects that 
the veteran was hospitalized for substance-induced mood 
disorder, continuous substance dependency, impulse control 
disorder, and personality disorder.  His GAF was indicated to 
be 55 at admission and 75 at discharge.  He was 
rehospitalized at a VA facility in August 1998.  The 
diagnoses at that time were chronic undifferentiated 
schizophrenia and antisocial personality disorder.  The GAF 
was indicated to be 50 at admission and 50 at discharge.  He 
was again hospitalized in January 1999.  The diagnoses at 
that time were schizophrenia and history of alcohol 
dependency.  An October 1999 VA treatment record reflects 
that the veteran had stopped taking some of his psychotropic 
medication and was agitated and hearing voices.  He was 
hospitalized until early November 1999.  The diagnosis 
relating to this hospitalization was undifferentiated 
schizophrenia.  His GAF on admission was 25 and on discharge 
was 55.  He was again hospitalized later in November 1999.  
The diagnoses at that time included chronic undifferentiated 
schizophrenia, continuous chemical dependence, personality 
disorder, and borderline personality.  The GAF was indicated 
to be 45 at admission and 65 at discharge.  The veteran was 
again hospitalized in February 2000.  The discharge diagnoses 
included alcohol dependence and schizophrenia.  His GAF at 
admission was 45 and at discharge, was 60.

Diagnostic Code 9204 provides that a 70 percent evaluation 
will be assigned for undifferentiated schizophrenia where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Diagnostic and Statistical Manual of Mental Disorders 4th 
Ed., (DSM IV), provides that a GAF of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas, e.g., 
no job, home, or friends.  A GAF of 31 to 40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, e.g., inability to 
work.  A GAF of 41 to 50 reflects serious symptoms or any 
serious impairment in social, occupational, or school 
functioning such as inability to keep a job.  A GAF of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning such as conflicts 
with peers or co-workers.  A GAF of 61 to 70 indicates some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well and 
has some meaningful interpersonal relationships.

The record reflects that the veteran is currently unemployed 
and has been unemployed for several years.  The Social 
Security Administration has found the veteran to be disabled 
and the Board concludes that the overwhelming weight of the 
evidence supports a finding that the veteran is unemployable.  
However, the Social Security Administration considered the 
veteran's alcohol abuse in reaching its conclusion, while the 
Board may not consider disabilities of misconduct origin in 
determining whether or not the veteran meets the criteria for 
a permanent and total rating for pension purposes.  

The veteran's cephalgia has been evaluated as 30 percent 
disabling and the Board has focused its consideration on the 
veteran's psychiatric disability.  While the evidence of 
record indicates that the veteran's overall level of 
functioning has varied greatly during the pendency of his 
appeal of the denial of his permanent and total rating for 
pension purposes, the evidence indicates that he has, during 
this time, been prescribed medication for schizophrenia and 
the competent medical evidence further indicates that his 
schizophrenia has been considered and treated during multiple 
hospitalizations.  Further, the evidence reflects that the 
hospitalization indicating that the veteran's level of 
functioning was the most diminished was for the primary 
purpose of treating his undifferentiated schizophrenia.  With 
consideration of the symptoms reported by the veteran during 
his hospitalizations, the Board concludes that the symptoms 
associated with the veteran's schizophrenia more nearly 
approximate the criteria for a 70 percent evaluation for 
undifferentiated schizophrenia.  Therefore, the veteran has a 
disability rated as 70 percent disabling and he has a 
separate disability rated as 30 percent disabling.  
Therefore, he meets the criteria for a schedular permanent 
and total evaluation under 38 C.F.R. §§ 4.16(a), 4.17.  With 
consideration of the veteran's education and employment 
history, as well as the multiple hospitalizations, a portion 
of which may be associated with nonmisconduct disability, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran is unable to engage in 
substantially gainful employment as a result of non-
misconduct disability.  In resolving all doubt in the 
veteran's behalf, the veteran is permanently and totally 
disabled for VA nonservice-connected pension purposes.


ORDER

A permanent and total disability rating for nonservice-
connected pension purposes is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

Subsequent to the Board's August 1996 remand of the issue of 
entitlement to a higher evaluation for cephalgia, the veteran 
perfected an appeal with respect to denial of a temporary 
total rating based on hospitalization in November and 
December 1997.  When the veteran filed his substantive 
appeal, relating to that issue, in October 1998, he indicated 
that he desired a Board hearing at the local VA office before 
a member of the Board.

In light of the above, the issues remaining on appeal are 
REMANDED to the RO for the following:

The RO should schedule the veteran for a 
hearing before the Board at the RO.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN	
	Member, Board of Veterans' Appeals


Error! Not a valid link



